Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 1 of 47 PageID# 1



                  IN THE UNITED STATES DISTRICT COURT
                  OF THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division

   BROOKE WHORLEY,                    )
   MICHAEL SULLIVAN,                  )
   GALE JONES,                        )
   ALONZO WILLIAMS,                   )
   DA’VON WALKER,                     )
   DWIGHT HORTON,                     )
   FRANK FAIRCHILD                    )
   CANDACE BLANKENSHIP,               )
   BRENDA VAN EMMENIS,                )
   OLIVIA IVASHIN,                    )
   ENNIS STEWART,                     )
   LARTAIJA BANKS,                    )
   MATTHEW MOSHER,                    )
   BRUCE HARRIS JR.,                  )
   JOHNATHAN MCMILLAN,                )
   MILTON WILLIAMS, SR.,              )
   TIMOTHY BRUMMETT,                  )
   ANTHONY VICKS,                     )
   WARREN BROOKS,                     )
   JESSE DAVENPORT,                   )
   WARREN MEDLEY-GREEN                )
   LAROG TROWELL,                     )
   BENJAMEN FYFE,                     )
   ANTONIO PERRYELL,                  )
   DONNIE OFFENBACKER,                )
   FELIPE FRANCO, and                 )
   COURTNEY STROBLE;                  )
                                      )     Case No. 3:20-cv-255
              Plaintiffs              )
                                      )
   v.                                 )
                                      )
   RALPH S. NORTHAM,                  )
   BRIAN J. MORAN,                    )
   HAROLD CLARKE,                     )
   DONALD WILMOUTH,                   )
   RICK WHITE,                        )
   THOMAS MEYER,                      )
   TIKKI HICKS,                       )
   RODNEY YOUNCE,                     )
   TRACY RAY,                         )
   ERIC ALDRIDGE,                     )
     Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 2 of 47 PageID# 2



        DANA RATLIFFE-WALKER,                          )
        TORI RAIFORD,                                  )
        TAMMY WILLIAMS                                 )
        JOSEPH BATEMAN                                 )
        PHILLIP WHITE                                  )

                       Defendants


                                           COMPLAINT

                             Preliminary & Jurisdictional Statement

1.      The Virginia Department of Corrections (“VDOC”) is responsible for the implementation

        and oversight of all policies governing Virginia’s State Correctional facilities (“prisons” or

        “penitentiaries”), including all policies governing the specific facilities managed by the

        independently named wardens herein and prison facilities housing the Plaintiffs in this suit.

        Virginia’s Governor Ralph Northam, Virginia’s Secretary of Public Safety and Homeland

        Security Brian Moran, and the VDOC Director Harold Clarke are the official governing

        authorities for the VDOC and are responsible for implementing policies that govern prison

        staff, contractors, inmates, visitors, properties, and suppliers. Additionally, the wardens of

        each facility are responsible for implementing policies that also govern prison staff,

        contractors, inmates, visitors, properties and suppliers. The VDOC and its prisons are

        charged with providing humane conditions of confinement, medical care for inmates,

        nutrition, safety, and the protection of inmates’ constitutional rights.

2.      In the past several weeks, the United States and the Commonwealth of Virginia have

        endured an unparalleled public health emergency in the form of a global pandemic,

        COVID-19. This emergency has strained the Commonwealth’s resources, employment,

        regional healthcare services, and public institutions. In Virginia, it has caused thousands of

        infections and hundreds of deaths. By the time Court reads this, it is certain that more


                                                  2
     Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 3 of 47 PageID# 3



        Virginians have tested positive for the virus and someone new is at risk of death.

        Nevertheless, even a virus cannot dissolve those fundamental liberties protected in our

        nation’s Constitution.

3.      The Eighth Amendment of the United States Constitution, as applied to the States via the

        Fourteenth Amendment, protects all Americans from cruel and unusual punishment at the

        hands of the State. Within that guarantee, the Supreme Court of the United States has

        recognized that this Eighth Amendment protection “does not mandate comfortable

        prisons,” but neither does it permit inhumane ones, and it is now settled that “the treatment

        a prisoner receives in prison and the conditions under which he is confined are subject to

        scrutiny under the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). In

        its prohibition of “cruel and unusual punishment,” the Eighth Amendment imposes duties

        on prison officials, “who must provide humane conditions of confinement; prison officials

        must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

        must take reasonable measures to guarantee the safety of the inmates.” Id. at 832-33

        (citations omitted).

4.      The Plaintiffs are suffering from the Defendants’ failure to adequately address the extreme

        health risk posed by COVID-19 and bring this suit seeking preliminary and permanent

        injunctive relief and a declaratory judgment from this honorable Court with the prayer that

        their Eighth and Fourteenth Amendment protections may intervene in their defense before

        it is too late. Therefore, this suit arises via 42 U.S.C. § 1983 and this Court has jurisdiction

        by way of 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) and (4).




                                                   3
     Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 4 of 47 PageID# 4



                                          Plaintiff Parties

5.      All of the Plaintiffs share a common interest and fall into a general class as inmates who

        are incarcerated in Virginia State Correctional Facilities subject to the control of the

        VDOC. Many of these Plaintiffs suffer from similar high-risk health conditions such as

        compromised respiratory systems, immune systems, and poor heart conditions. Other

        Plaintiffs find themselves similarly situated in that they are non-violent offenders or have

        served a significant portion of their active sentence of incarceration with little time left

        before release. Nevertheless, all Plaintiffs suffer from similar conditions of confinement as

        fellow inmates throughout the Virginia Department of Corrections in that they are in

        facilities that lack necessary equipment and medical supplies while housing hundreds of

        other inmates who are sleeping, eating, working, recreating, and being transported in a

        fashion that poses severe health risks. For these and other reasons stated herein, the

        Plaintiffs are collectively referred to in the several counts and factual allegations.

6.      Plaintiff BROOKE NICOLE WHORLEY, Offender ID No. 1600508, is currently

        incarcerated at the Virginia Correctional Center for Women (“VCCW”) in Goochland

        County, Virginia following her conviction for the sale of controlled substances and a

        probation violation, all nonviolent crimes. Yesterday, Ms. Whorley tested positive for

        COVID-19. She is twenty-five (25) years old and her current release date is scheduled for

        June 23, 2021. She has served over two years of her three-year sentence and would return

        to her home with her husband in Afton, Virginia.

7.      Plaintiff MICHAEL PAUL SULLIVAN, Offender ID No. 1929509, is currently

        incarcerated in the Greensville Work Center in Greensville County, Virginia following his

        convictions of embezzlement and other financially related, nonviolent crimes. His release




                                                   4
     Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 5 of 47 PageID# 5



        date is currently scheduled to be June 30, 2022. Mr. Sullivan is forty-four (44) years old,

        he suffers from diabetes and high triglycerides. He has a wife and two sons who are minor

        children. Should he be released from incarceration, he will return to his home and family

        in South Hill, Virginia. Mr. Sullivan has had no negative infractions or “charges” while

        incarcerated, he advises several programs, and he is the church leader for an inmate worship

        group.

8.      Plaintiff GALE SHAWN JONES, Offender ID No. 1453087, is currently incarcerated in

        Fluvanna Correctional Center for Women in Fluvanna County, Virginia following her

        convictions for the distribution and manufacturing of controlled substances, all nonviolent

        crimes. Her release date is currently scheduled to be February 18, 2025. Ms. Jones is fifty

        (50) years old, she suffers from multiple sclerosis, chronic obstructive pulmonary disease

        (“COPD”), Hepatitis C, and she is a high stroke risk. Ms. Jones has had no negative

        infractions or “charges” while incarcerated. She will return home to her family in

        Covington, Virginia if released from incarceration.

9.      Plaintiff ALONZO LAMONT WILLIAMS, Offender ID No. 1986512, is currently

        incarcerated in Coffeewood Correctional Center in Culpeper County, Virginia following

        his convictions for the distribution and manufacturing of controlled substances as well as

        the possession of a firearm in Arlington Circuit Court, all of which were nonviolent crimes.

        He was sentenced to three years of active incarceration and has approximately thirteen

        months remaining. Mr. Williams is thirty-five (35) years old. He has only one lung as a

        result of tuberculosis and sleep apnea, the combination of which require him to use a

        medical device at night to assist with his breathing when he sleeps. Should he be released




                                                 5
      Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 6 of 47 PageID# 6



         from prison, Mr. Williams will return to his home and live with his mother in Pasadena,

         Maryland.

10.      Plaintiff DA’VON XAVIER WALKER, Offender ID No. 1674460, is currently

         incarcerated at Caroline Correctional Unit in Caroline County, Virginia following a

         probation violation and underlying original conviction of possession of a controlled

         substance, a nonviolent crime. Mr. Walker is twenty-six (26) years old and he is currently

         scheduled to be released on June 5, 2020 and will return to his home in Arlington, Virginia.

11.      Plaintiff DWIGHT ANTHONY HORTON, Offender ID No. 1588705, is currently

         incarcerated at the State Farm Enterprise Unit in Powhatan County, Virginia following his

         conviction for possession with intent to distribute a controlled substance and the revocation

         of a suspended sentence for the same incident, all of which are nonviolent crimes. Mr.

         Horton is forty (40) years old. He has served five years and has a release date of January

         26, 2033. Mr. Horton suffers from asthma and chronic allergies. Should he be released, he

         will return to his home in Petersburg, Virginia.

12.      Plaintiff FRANK DOUGLAS FAIRCHILD, Offender ID No. 1760379, is currently

         incarcerated at the Indian Creek Correctional Center in Chesapeake, Virginia following his

         conviction for drug-related probation violations for an underlying crime involving

         possession of Schedule I/II substance, each are nonviolent crimes. Mr. Fairchild’s current

         release date is scheduled for December 1, 2021. Should he be released, he will return to his

         home in Spotsylvania County, Virginia.

13.      Plaintiff CANDACE MARIE BLANKENSHIP, Offender ID No. 1534791, is currently

         incarcerated in Fluvanna Correctional Center for Women in Fluvanna County, Virginia

         following her convictions for a probation violation and underlying conviction of grand




                                                  6
      Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 7 of 47 PageID# 7



         larceny, a nonviolent crime. Ms. Blankenship is currently scheduled for release on May 4,

         2020. Ms. Blankenship is twenty-seven (27) years old and she suffers from asthma and

         epilepsy. Should she be released from prison, she will reside in Charlottesville, Virginia.

14.      Plaintiff BRENDA RUND VAN EMMENIS, Offender ID No. 1583679, is currently

         incarcerated at the Virginia Correctional Center for Women (“VCCW”) in Goochland

         County, Virginia following her conviction for multiple counts of embezzlement and other

         financial, nonviolent crimes. She is sixty (60) years old. She suffers from arthritis, loss of

         hearing due to untreated ear infections while in prison, high blood pressure, chronic

         allergies, and migraines. She has served six years of incarceration and her current release

         date is scheduled for October 21, 2022. Should she be released from prison, she will return

         to her home in Fluvanna County, Virginia.

15.      Plaintiff OLIVIA LYNN IVASHIN, Offender ID No. 1335220, is currently incarcerated

         at Fluvanna Correctional Center for Women in Fluvanna County, Virginia following her

         conviction for probation violation and underlying conviction of possession of a controlled

         substance, a nonviolent crime. Ms. Ivashin is currently scheduled to be released from

         prison on July 22, 2020. She is thirty-nine (39) years old and suffers from Hepatitis C and

         stress-induced seizures which require her to take Keppra, an anti-epileptic drug. Ms.

         Ivashin is awaiting adjudication regarding an alleged infraction that took place in 2019

         while she was in prison and should she be found in violation of the internal policies, her

         “good time credit” would be rescinded and her time of incarceration will be extended. If

         she is released, she will return to her home in Broadway, Virginia.

16.      Plaintiff ENNIS THOMAS STEWART, Offender ID No. 1260838, is currently

         incarcerated at Coffeewood Correctional Center in Culpeper County, Virginia following




                                                   7
      Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 8 of 47 PageID# 8



         his convictions for a probation violation and an underlying felony offense of distribution

         of marijuana, a nonviolent offense. Mr. Stewart is forty (40) years old and he is currently

         scheduled to be released on November 29, 2021. Should he be released from prison, Mr.

         Stewart will return to his home in Manassas, Virginia.

17.      Plaintiff LARTAIJA MONAI BANKS, Offender ID No. 1442583, is currently

         incarcerated at Fluvanna Correctional Center for Women in Fluvanna County, Virginia

         following her conviction for forgery and embezzlement, nonviolent crimes. Ms. Banks’

         current release date is scheduled for August 17, 2020 but would have been in May of 2020

         had her good time credit not been revoked. She suffers from high blood pressure and is

         thirty-one (31) years old. She will return to her home in Louisa County, Virginia following

         her release.

18.      Plaintiff MATTHEW DANIEL MOSHER, Offender ID No. 1450743, is currently

         incarcerated in the Haynesville Correctional Center in Richmond County, Virginia

         following his conviction for robbery and use of a firearm, an unloaded airsoft “bb” gun, in

         commission of a felony. At the time of this filing, Haynesville has three (3) confirmed

         inmate cases of COVID-19. Mr. Mosher previously served in the Coast Guard for nine

         years and was a first responder during 9/11, spending over a month recovering human

         remains at “Ground Zero” in New York City. He also served time assisting with the

         aftermath of Hurricane Katrina. As a result of his experience and the scenes he witnessed

         on a routine basis, Mr. Mosher suffers from PTSD. Mr. Mosher became addicted to

         prescription pain pills and then fell into an addiction of heroine. With these addictions as a

         motivating factor, Mr. Mosher engaged in illicit activity that resulted in his conviction of

         robbery with the use of an unloaded “bb” gun and in the cumulative sentence of eleven




                                                   8
      Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 9 of 47 PageID# 9



         years of active incarceration. Since being incarcerated, Mr. Mosher became the first person

         to    graduate      from      the     Sustaining      Offender      Addiction      Recovery

         (SOAR) program at Augusta Correctional Center in July of 2019. He also completed his

         re-entry program and maintains a home plan. Mr. Mosher is at particular risk of suffering

         complications from COVID-19, as he has only one fully functioning lung and the other

         incapable of recovery due to a paralyzed diaphragm. Mr. Mosher requires the use of a

         CPAP machine, he has suffered pneumonia five times in the last four years, and recent

         medical tests have shown results suggesting he is suffering from pneumonia at the time of

         this filing. He is awaiting an X-ray scan for further tests, but the growing presence of

         COVID-19 cases has caused the medical unit in his prison to be closed. According to his

         most recent medical visit while incarcerated, Dr. Levine of the prison staff stated that

         COVID-19 would serve as a particularly worrisome infection given Mr. Mosher’s

         compromised respiratory system and it would likely prove to be fatal.

19.      Plaintiff BRUCE WAYNE HARRIS JR., Offender ID No. 1116630, is currently

         incarcerated in Haynesville Correctional Center in Haynesville, Virginia following his

         conviction for his probation violation and failing to register as a sex offender, a nonviolent

         offense. He was sentenced to forty months of active incarceration and his current release

         date is scheduled for April 13, 2021. Mr. Harris is thirty-seven (37) years old and he suffers

         from high blood pressure. Should he be released from confinement, he will return to live

         with his wife at their home in Newport News, Virginia.

20.      Plaintiff JOHNATHAN WESLEY MCMILLAN, Offender ID No. 1199465, is currently

         incarcerated in Dillwyn Correctional Center in Buckingham County, Virginia as a result of

         his 2006 conviction of attempted capital murder following his attempt to evade law




                                                   9
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 10 of 47 PageID# 10



      enforcement at a high-speeds when he was twenty-one (21) years old. He was sentenced to

      fifteen (15) years of active incarceration and his release date is currently scheduled for

      February 17, 2021. Mr. McMillan is thirty-four (34) years old. Should he be released early,

      he will return to his home in Staunton, Virginia.

21.   Plaintiff MILTON VALENTINO WILLIAMS, SR., Offender ID No. 1460576, is currently

      incarcerated in Deerfield Men’s Work Center located in Southampton County, Virginia as

      a result of his conviction for distribution of cocaine, a nonviolent crime. Mr. Williams

      received an active sentence of six years and his current release date is January 25, 2022.

      Mr. Williams is thirty-seven (37) years old and he suffers from diabetes. Should he be

      released from prison, he would leave the Commonwealth to live with his wife in Sunbury,

      North Carolina.

22.   Plaintiff TIMOTHY JAMES BRUMMETT, Offender ID No. 1470155, is currently

      incarcerated in Patrick Henry Correctional Unit in Ridgeway, Virginia following his

      conviction of being a nonviolent felon in possession of a firearm which also served as a

      probation violation for his previous conviction of grand larceny, each of which are

      nonviolent crimes. His current release date is scheduled for June 10, 2022. He is thirty-four

      (34) years old and should he be released, he will return to his home in Pittsylvania County,

      Virginia.

23.   Plaintiff ANTHONY DESHAWN VICKS, Offender ID No. 1153855, is currently

      incarcerated in Dillwyn Correctional Center in Buckingham County, Virginia following

      his five-year active sentence for a conviction for possession with intent to distribute a

      Schedule II drug, a nonviolent crime. His current release date is scheduled for July 6, 2021.

      Mr. Vicks suffers from diabetes and high blood pressure. He is forty-eight (48) years old.




                                               10
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 11 of 47 PageID# 11



      Should he be released from prison, he will return home to his wife, Renee Vicks in

      Albemarle County, Virginia.

24.   Plaintiff WARREN CORNELIUS BROOKS, Offender ID No. 1414807, is currently

      incarcerated at Caroline Correctional Unit in Caroline County, Virginia following his

      conviction of possession with intent to distribute a Schedule I/II controlled substance, a

      nonviolent crime. He is currently scheduled for release from incarceration on May 2, 2022

      and should he be released at that time or earlier, he will return to his home in Henrico

      County, Virginia. Mr. Brooks is thirty-eight (38) years old and suffers from complications

      of a dislocated hip, an injury that has yet to receive adequate medical treatment while he

      has been incarcerated.

25.   Plaintiff JESSE ALLEN DAVENPORT, Offender ID No. 1180270, is currently

      incarcerated in Coffeewood Correctional Center in Culpeper County, Virginia following

      his convictions related to grand larceny via forging and uttering a bad check, a nonviolent

      crime. He is currently scheduled for release from incarceration on July 28, 2025. He suffers

      from Hepatitis C and has been denied treatment for his illness most recently after prison

      staff cited complications stemming from the ongoing COVID-19 pandemic. His condition

      is worsening due to the lack of care. Mr. Davenport is forty-five (45) years old and will

      return to his home in Spotsylvania, Virginia once he is released.

26.   Plaintiff WARREN MORRIS MEDLEY-GREEN, Offender ID No. 1109870, is currently

      incarcerated in Dillwyn Correctional Center in Buckingham County, Virginia following

      his convictions for driving after being declared a habitual offender, eluding the police, and

      other driving related charges, all of which are nonviolent crimes. Mr. Medley-Green is

      currently schedule for release from incarceration on January 31, 2022, and should he be




                                               11
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 12 of 47 PageID# 12



      released at that time or earlier, he will return to his home in Harrisonburg, Virginia. Mr.

      Medley-Green is forty-eight (48) years old and suffers from asthma.

27.   Plaintiff LAROG ANTHONY TROWELL, Offender ID No. 1366969, is currently

      incarcerated at Greensville Correctional Center in Greensville, Virginia following his

      conviction for a probation violation stemming from the possession with the intent to

      distribute controlled substances and a charge for solicitation to murder. He was originally

      sentenced to eleven (11) years in prison and has nine months left remaining on his active

      sentence, with release date of January 11, 2021. Mr. Trowell suffers from asthma, routinely

      suffers from bronchitis, and also has gastrointestinal problems. Should he be released, he

      will return to his home in Richmond, Virginia.

28.   Plaintiff BENJAMEN WILLIAM FYFE, Offender ID No. 1682846, is currently

      incarcerated in the Greensville Work Center in Greensville County, Virginia following his

      conviction for robbery and use of a firearm in the commission of the offense. Prior to this

      incident, Mr. Fyfe had no prior record. He is currently scheduled to be released on

      September 1, 2022 and has been a model inmate. Should he be released early, he will return

      to his home in Smithfield, Virginia.

29.   Plaintiff ANTONIO LEE PERRYEL, Offender ID No. 1049366, is currently incarcerated

      in Dillwyn Correctional Center in Buckingham County, Virginia following his conviction

      for being a prisoner in possession of marijuana and a 2003 conviction for robbery. His

      current release date is scheduled for April 4, 2033. Mr. Perryel is forty-four (44) years old

      and suffers from a compromised respiratory system due to chronic allergies. When he is

      released, he will leave the Commonwealth to return to his home with his wife in Waldorf,

      Maryland.




                                               12
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 13 of 47 PageID# 13



30.   Plaintiff DONNIE RAY OFFENBACKER, Offender ID No. 1198794, is currently

      incarcerated at Augusta Correctional Center in Augusta County, Virginia following his

      conviction for grand larceny, a nonviolent crime. Mr. Offenbacker is currently scheduled

      to be released from incarceration on June 23, 2023. He is thirty-seven (37) years old and

      will be returning to his home in Verona, Virginia upon his release.

31.   Plaintiff FELIPE FRANCO, Offender ID No. 1099251, is currently incarcerated at

      Coffeewood Correctional Facility in Culpeper County, Virginia following his conviction

      for conspiracy and distribution of cocaine, all nonviolent crimes. Mr. Franco has served

      nineteen (19) years in prison and has a release date of September 9, 2025. He is forty-eight

      (48) years old and would return to his family and home in Virginia.

32.   Plaintiff COURTNEY LASHAWN STROBLE, Offender ID No. 1199740, is currently

      incarcerated at the State Farm Correctional Facility in Powhatan County, Virginia

      following his conviction for being a nonviolent felon in possession of a firearm. His case

      remains on appeal to the Supreme Court of Virginia while he continues serving a five (5)

      year active sentence. If he were to be released, he would return to his family in Richmond,

      Virginia.

                                          Defendant Parties

33.   Defendant RALPH S. NORTHAM is the Governor of the Commonwealth of Virginia and

      our Commonwealth’s Chief Executive Officer responsible for overseeing, managing, and

      directing policy for all Virginia agencies, including the Department of Public Safety and

      Homeland Security, which is the governing agency of the Virginia Department of

      Corrections (“VDOC”).




                                              13
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 14 of 47 PageID# 14



34.   Defendant BRIAN MORAN is the Secretary of Public Safety and Homeland Security,

      having been reappointed to this position by Governor Northam. Secretary Moran is

      responsible for overseeing, managing, and directing policy for all agencies within the

      Department of Public Safety and Homeland Security, including the VDOC and its prisons.

35.   Defendant HAROLD C. CLARKE is the Director of the VDOC. He provides final approval

      of rules applicable to prison inmates. He is sued in his official capacity for declaratory and

      injunctive relief. At the time of this filing, the VDOC has publicly confirmed the presence

      of twenty-eight (28) positive cases of COVID-19 among VDOC’s inmates and staff. The

      VDOC directly oversees all policies and institutional directives for all State Correctional

      facilities throughout the Commonwealth, including all of those managed by the wardens

      listed as defendants below.

36.   Defendant DONALD WILMOUTH is the warden of Virginia Correctional Center for

      Women (“VCCW”) in and State Farm Work Center. He is sued in his official capacity for

      declaratory and injunctive relief. At the time of this filing, VCCW and State Farm Work

      Center have publicly confirmed more than (12) inmates and twelve (12) staff members

      have tested positive for COVID-19. Under his direction, over twenty-four (24) cases have

      been confirmed.

37.   Defendant RICK WHITE is the warden of Indian Creek Correctional Center (“Indian

      Creek”) in Chesapeake, Virginia. He is sued in his official capacity for declaratory and

      injunctive relief. At the time of this filing, Indian Creek has publicly confirmed one positive

      case of COVID-19 in an officer.

38.   Defendant THOMAS MEYER is the warden of State Farm Correctional Center and State

      Farm Enterprise Unit (collectively “State Farm”) in Powhatan County, Virginia. He is sued




                                                14
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 15 of 47 PageID# 15



      in his official capacity for declaratory and injunctive relief. At the time of this filing, State

      Farm has publicly confirmed one positive case of COVID-19 in an officer.

39.   Defendant TIKKI HICKS is the warden of Haynesville Correctional Center

      (“Haynesville”) located in Haynesville, Virginia. She is sued in her official capacity for

      declaratory and injunctive relief. At the time of this filing, Haynesville has publicly

      confirmed one positive case of COVID-19 in an officer.

40.   Defendant RODNEY YOUNCE is the warden of Coffeewood Correctional Center

      (“Coffeewood”). He is sued in his official capacity for declaratory and injunctive relief.

41.   Defendant TRACY RAY is the warden of Greensville Work Center. He is sued in his

      official capacity for declaratory and injunctive relief.

42.   Defendant ERIC ALDRIDGE is the warden of the Fluvanna Correctional Center for

      Women, a State Correctional facility under the control of the VDOC. He is sued in his

      official capacity for declaratory and injunctive relief.

43.   Defendant DANA RATLIFFE-WALKER is the warden of Dillwyn Correctional Center

      (“Dillwyn”). She is sued in her official capacity for declaratory and injunctive relief.

44.   Defendant TORI RAIFORD is the warden of Caroline Correctional Unit. He is sued in his

      official capacity for declaratory and injunctive relief.

45.   Defendant TAMMY WILLIAMS is the warden of Deerfield Correctional Center and

      Deerfield Men’s Work Center (collectively “Deerfield”) located in Capron, Virginia. She

      is sued in her official capacity for declaratory and injunctive relief.

46.   Defendant JOSEPH BATEMAN is the warden of Patrick Henry Correctional Unit

      (“Patrick Henry”) located in Ridgeway, Virginia. He is sued in his official capacity for

      declaratory and injunctive relief.




                                                 15
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 16 of 47 PageID# 16



47.   Defendant PHILLIP WHITE is the warden of Augusta Correctional Center (“Augusta”)

      located in Augusta County, Virginia. He is sued in his official capacity for declaratory and

      injunctive relief.

                                       Threat of COVID-19

48.   As of April 8, 2020, a new strain of coronavirus which causes COVID-19, is known to

      have infected over 1,500,000 people, leading to at least 80,000 deaths worldwide and

      10,000 deaths in the United States. There are over 3,600 confirmed cases in Virginia and

      there have been 75 deaths as a result of COVID-19.

49.   COVID-19 (also referred to herein as “Coronavirus”) is an infectious disease caused by

      severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2).

50.   COVID-19 was first identified in December 2019 in Wuhan, China, the capital of

      China’s Hubei province, and has since spread globally, resulting in the ongoing 2019–20

      coronavirus pandemic.

51.   Common symptoms of COVID-19 include fever, cough, and shortness of breath as well as

      muscle pain diarrhea, sore throat, loss of smell, and abdominal pain. The majority of

      COVID-19       cases    result    in   mild   symptoms,     while    some     progress    to

      viral pneumonia and multi-organ failure.

52.   COVID-19 is most commonly spread during close human contact via small

      droplets produced when people cough, sneeze, or talk. People may also catch COVID-19

      by touching contaminated surfaces and then their face. The virus can survive on surfaces

      up to seventy-two (72) hours.

53.   It is most contagious during the first three days after symptom onset, although spread may

      be possible before symptoms appear and in later stages of the disease.




                                               16
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 17 of 47 PageID# 17



54.   Time from exposure to onset of symptoms is generally between two (2) and fourteen (14)

      days, with an average of five (5) days.

55.   The standard method of diagnosis is via reverse transcription polymerase chain

      reaction (rRT-PCR) from a nasopharyngeal swab.

56.   The infection can also be diagnosed from a combination of symptoms, risk factors and a

      chest CT scan showing features of pneumonia.

57.   Currently, there is no vaccine or specific antiviral treatment for COVID-19. Management

      involves treatment of symptoms, supportive care, isolation, and experimental measures.

58.   Those infected with the virus may be asymptomatic or develop flu-like symptoms

      including fever, cough, fatigue, and shortness of breath.

59.   Emergency symptoms include difficulty breathing, persistent chest pain or pressure,

      confusion, difficulty waking, and bluish face or lips; immediate medical attention is

      advised if these symptoms are present.

60.   Less commonly, upper respiratory symptoms, such as sneezing, nasal discharge (“runny

      nose”), or a sore throat may be seen. Symptoms such as nausea, vomiting, and diarrhea

      have been observed in varying percentages.

61.   For thousands of people, the disease has progressed to pneumonia, multi-organ failure, and

      death.

62.   The time from symptom onset to needing mechanical ventilation is typically eight (8) days

      for those suffering from severe symptoms.

63.   There is a delay between the moment when a person is infected with the virus and the time

      when they develop symptoms (“incubation” or “the incubation period”).




                                                17
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 18 of 47 PageID# 18



64.   The incubation period for COVID-19 is typically five (5) to six (6) days but may range

      from two (2) to fourteen (14) days.

65.   Nearly ninety-eight percent of those who develop symptoms will do so within 11.5 days of

      infection.

66.   Reports indicate that not all who are infected develop symptoms (“asymptomatic”).

67.   Asymptomatic cases contribute to the spread of the disease.

68.   The World Health Organization (WHO) and Center for Disease Control (CDC) claim that

      COVID-19 is primarily spread during close contact and by small droplets produced when

      people cough, sneeze, or talk; with close contact being within 3 ft 3 in–9 ft 10 in. A study

      in Singapore found that an uncovered coughing can lead to droplets travelling up to 15

      feet).

69.   Respiratory droplets may also be produced during breathing out, including when talking.

      Though the virus is not generally airborne, the National Academy of Science has suggested

      that bioaerosol transmission may be possible and air collectors positioned in the hallway

      outside of people’s rooms yielded samples positive for viral RNA.

70.   The droplets can land in the mouths or noses of people who are nearby or possibly be

      inhaled into the lungs.

71.   Some medical procedures such as intubation and cardiopulmonary resuscitation (CPR)

      may cause respiratory secretions to be aerosolized and thus result in airborne spread. It may

      also spread when one touches a contaminated surface, known as fomite transmission, and

      then touches their eyes, nose, or mouth.

72.   The virus is most contagious when people are symptomatic; while spread is possible before

      symptoms appear.




                                                 18
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 19 of 47 PageID# 19



73.   According to the European Centre for Disease Prevention and Control (ECDC), one person

      generally infects two to three others.

74.   The virus has been found to be detectable for one day on cardboard, for up to three days

      on plastic and stainless steel, and for up to four hours on copper and this varies based on

      humidity and temperature.

75.   The severity of COVID-19 varies, as the disease may take a mild course with few or no

      symptoms, resembling other common upper respiratory diseases while mild cases typically

      recover within two weeks.

76.   Those with severe or critical diseases may take three to six weeks to recover and among

      those who have died, the time from symptom onset to death has ranged from two to eight

      weeks.

77.   Children are susceptible to the disease but are likely to have milder symptoms and a lower

      chance of severe disease than adults; in those younger than fifty (50) years, the risk of death

      is less than 0.5%, while in those older than 70 it is more than 8%.

78.   In those most severely affected, COVID-19 may rapidly progress to acute respiratory

      distress syndrome (ARDS) causing respiratory failure, septic shock, or multi-organ failure.

79.   Complications associated with COVID-19 include sepsis, abnormal clotting, and damage

      to the heart, kidneys, and liver.

80.   Clotting abnormalities, specifically an increase in prothrombin time have been described

      in six-percent of those admitted to hospitals with COVID-19, while abnormal kidney

      function is seen in four-percent of this group. Liver injury as shown by blood markers of

      liver damage is frequently seen in severe cases.




                                                19
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 20 of 47 PageID# 20



81.   Many of those who die of COVID-19 have pre-existing conditions including hypertension,

      diabetes, cardiovascular disease, and heart disease.

82.   Due to the respiratory complications that can arise from COVID-19, those with

      compromised lung capacity as a result of certain conditions including asthma, emphysema,

      chronic obstructive pulmonary disease (“COPD”), lung cancer, or the removal of one lung

      are at higher risk of death should complications arise.

                Basic Practices And Accepted Norms In Response To COVID-19

83.   A vaccine is not expected until 2021, therefore a key part of managing COVID-19 is trying

      to decrease the epidemic peak, known as “flattening the curve,” by slowing the infection

      rate to decrease the risk of health services being overwhelmed, allowing for better

      treatment of current cases, and delaying additional cases until effective treatments or a

      vaccine become available.

84.   Preventive measures to reduce the chances of infection include avoiding public spaces and

      gathering, avoiding crowded places, washing hands with soap and water often and for at

      least twenty-seconds, practicing good respiratory hygiene, and avoiding touching the eyes,

      nose, or mouth with unwashed hands.

85.   The CDC recommends covering the mouth and nose with a tissue when coughing or

      sneezing and recommends using the inside of the elbow if no tissue is available. It also

      recommends proper hand hygiene after any cough or sneeze.

86.   Recommended measures to prevent infection include frequent hand washing, the wearing

      of gloves, “social distancing” by maintaining a physical distance of six (6) to twelve (12)

      feet from others, especially from those with symptoms, the covering coughs and sneezes

      with a tissue or inner elbow, and keeping unwashed hands away from the face.




                                               20
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 21 of 47 PageID# 21



87.   Medical professionals, including Governor Northam, recommend the use of masks for

      everyone, especially those who suspect they have the virus and their caregivers. A

      particular model of masks (“N95 masks”) is considered to serve particularly well to protect

      against the inhalation and exhaling of contaminated air.

88.   Recommendations for mask use by the general public vary, with many authorities requiring

      their use.

89.   “Social distancing” strategies aim to reduce contact of infected persons with large groups

      by closing schools and workplaces, restricting travel, and cancelling mass gatherings.

      Social distancing also includes that people stay at least six feet apart.

90.   According to the WHO, the use of masks is recommended only if a person is coughing or

      sneezing or when one is taking care of someone with a suspected infection. Some countries

      and States recommend healthy individuals wear face masks.

91.   Governor Northam has suggested all people wear masks while in public regardless of

      whether they have shown symptoms of COVID-19.

92.   In order to meet the need for masks, the WHO estimates that global production will need

      to increase by forty-percent (40%).

93.   Those diagnosed with COVID-19 or who believe they may be infected are advised by the

      CDC to stay home except to get medical care, call ahead before visiting a healthcare

      provider, wear a face mask before entering the healthcare provider's office and when in any

      room or vehicle with another person, cover coughs and sneezes with a tissue, regularly

      wash hands with soap and water, and avoid sharing personal household items.

94.   The CDC also recommends that individuals wash hands often with soap and water for at

      least 20 seconds, especially after going to the toilet or when hands are visibly dirty, before




                                                21
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 22 of 47 PageID# 22



       eating and after blowing one’s nose, coughing, or sneezing. It further recommends using

       an alcohol-based hand sanitizer with at least sixty-percent alcohol, but only when soap and

       water are not readily available.

                Response To COVID-19 & Spread Throughout The Commonwealth

95.    On March 11, 2020, the World Health Organization officially classified COVID-19 as a

       pandemic.

96.    On March 13, 2020, the President of the United States declared a national emergency in

       response to the public threat to health posed by COVID-19.

97.    On March 12, 2020, Virginia’s Governor Ralph Northam declared a State of Emergency

       in response to the threat to health posed by COVID-19.

98.    On March 17, 2020, the Honorable Chief Justice Lemons of the Virginia Supreme Court

       declared a Judicial Emergency in light of COVID-19 and ordered all General District and

       Circuit Court proceedings to be halted, subject to a narrow list of exceptions requiring

       immediate judicial attention.

99.    On March 19, 2020, Governor Northam and Brian Moran, Virginia’s Secretary of Public

       Safety, requested law enforcement, prosecutors, and judges to consider alternatives to

       incarceration as a result of this pandemic.

100.   On March 20, 2020, Governor Northam activated the National Guard to aid Virginians

       during the State of Emergency posed by COVID-19.

101.   On March 30, 2020, Governor Northam enacted Executive Order No. 55 (“EO55”) which

       ordered, in part: “All individuals in Virginia shall remain at their place of residence, except

       as provided below by this Order and Executive Order 53. To the extent individuals use

       shared or outdoor spaces, whether on land or on water, they must at all times maintain




                                                 22
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 23 of 47 PageID# 23



       social distancing of at least six feet from any other person, with the exception of family or

       household members or caretakers.”

102.   EO55 closed all public universities, beaches, and ordered “[a]ll public and private in-

       person gatherings of more than ten individuals are prohibited,” including “parties,

       celebrations, religious, or other social events, whether they occur indoor or outdoor.”

103.   Violations of ¶¶ 2-5 of Governor Northam’s EO55 were deemed punishable as Class 1

       misdemeanors via Va. Code § 44-146.17.

104.   At a public press conference on April 6, 2020, Governor Northam recognized the value of

       wearing masks as a means of reducing the risk of COVID-19 contamination. At the press

       conference, he demonstrated the proper way to wear a mask, covering both the mouth and

       nose, using a mask made by the inmates in the VDOC.

105.   Some inmates in the VDOC are being coerced to make these masks via fear of losing their

       “good time credits” if they do not participate, even though these work environments

       involve high population density, do not adhere to social distancing requirements, and

       VDOC’s inmates do not have universal access to these masks themselves.

106.   At the same press conference, Governor Northam publicly recognized and reiterated the

       importance of personal protective equipment (i.e. masks, gloves, sanitizers, etc.) as well as

       the value and importance of COVID-19 testing and medical equipment such as ventilators.

107.   Governor Northam and the Commonwealth are working with the Army Corps of Engineers

       to identify alternative healthcare facilities due to the expected impact and complications of

       overwhelming population at traditional hospitals and healthcare facilities.




                                                23
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 24 of 47 PageID# 24



108.   Neither Governor Northam nor Secretary Moran have ordered Virginia’s state government

       to identify alternative facilities or alternative methods of incarceration for inmates in the

       VDOC prison system.

109.   On April 3, 2020, President Trump declared Virginia to be a “major disaster area” in light

       of the impact and spread of COVID-19.

110.   On April 3, 2020, United States Attorney General William Barr issued a State of

       Emergency within the U.S. Bureau of Prisons due to the threat posed by COVID-19 in the

       prison population and ordered the expedited release of inmates to home confinement via

       the use of home electronic GPS ankle monitoring.

111.   Additional protective measures have been taken throughout the Commonwealth and the

       United States, including primary and secondary school closures, and other limits on

       governmental and commercial activity. The U.S. Department of Treasury deemed the

       threat so serious that it went so far as to extend the filing deadline for reporting taxes by

       three months.

112.   There are over 2,600 known cases of COVID-19 in Virginia, with over 60 deaths coming

       as a result.

113.   As of April 6, 2020, COVID-19 has been positively identified in more than nineteen (19)

       inmates in Virginia’s prison system and at least twenty-one (21) staff members or

       contractors of the VDOC.

114.   The number of Virginia inmates and staff that are infected with COVID-19 is possibly

       higher than those figures reported due to the lack of testing and policies requiring testing

       of all inmates and staff who have been in contact with those who are known to be infected.




                                                24
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 25 of 47 PageID# 25



115.   The Center for Disease Control issued guidance that individuals are at higher risk of

       contracting COVID-19 when in tightly crowded areas and all government entities have

       suggested individuals are to stay home as much as possible.

116.   The conditions of confinement throughout the correctional facilities in VDOC create an

       ideal environment for the transmission of COVID-19.

   Conditions of Confinement & Institutional Practices That Pose Heightened Risks of
                         Infection in Virginia’s Prison System

117.   Inmates and staff cycle in and out of Virginia’s correctional facilities from multiple regions

       of the Commonwealth.

118.   Multiple service providers and contractors leave and return daily without COVID-19

       testing.

119.   Incarcerated people oftentimes have poorer health than the general population and, even in

       the best of times, medical care is limited.

120.   Most of Virginia’s State Correctional facilities are located in rural or remote regions of the

       Commonwealth and are relatively far from Virginia’s largest hospitals and other medical

       resources.

121.   According to public health experts, incarcerated individuals “are at special risk of infection,

       given their living situations,” and “may also be less able to participate in proactive

       measures to keep themselves safe,” “infection control is challenging in these settings.”

122.   Prisons are amplifiers of infectious diseases such as COVID-19 because the practices that

       keep diseases from spreading, such as social distancing, are inherently more onerous to

       achieve in VDOC State Correctional facilities because these prisons engage in high-

       density, centrally housed confinement and therefore have infrastructural limitations on

       space, resource allocation, and staff-to-inmate ratio.



                                                 25
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 26 of 47 PageID# 26



123.   In Virginia’s local jail system, multiple localities, Commonwealth Attorneys, jail

       superintendents, and circuit courts have taken measures to limit inmate contact with outside

       individuals, including limits on contact visits between clients and attorneys. Multiple jails

       throughout the Commonwealth of Virginia have ordered the early release of select

       prisoners as well as the release and continued incarceration of inmates via home electronic

       GPS monitoring.

124.   The Plaintiffs are currently housed in compact quarters in State Correctional facilities with

       no less than ten (10) but as many as ninety (90) other adult inmates in their immediate

       housing facility, while many of these facilities house hundreds or thousands of inmates.

       These facilities are overcrowded during the COVID-19 pandemic. Many of these inmates

       come and go from the prison on a routine basis and have been in contact with other inmates,

       VDOC Staff, and contractors who have contracted the virus.

125.   The Defendants’ facilities use cycled air, community washed clothing, community

       accessed and prepared food, equipment, and community accessed supplies in a fashion that

       enhances the likelihood of contamination and infection for the Plaintiffs and those in their

       class.

126.   The Defendants’ facilities use community accessed phones, computers, books, libraries,

       tables, chairs, games, cards, televisions, remotes, doors, cells, light fixtures, and other

       similar items used in daily life.

127.   The Defendants’ facilities are not adhering to any material form of “social distancing”

       policies insofar as inmates are forced to:




                                                26
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 27 of 47 PageID# 27



       A. Sleep in quarters that are in open-air dormitories that house as few as twelve (12) and

          as many as ninety (90) other adults on beds, cots, or foam mattresses that are as close

          in proximity as approximately two (2) feet apart from other inmates;

       B. Be transported via vehicles with more than ten (10) and as many as thirty (30) other

          inmates with little-to-no space between passengers;

       C. Congregate in open areas of other inmates that range from more than ten (10) and up

          to ninety (90) others at a time.

       D. Attend programming, classes, and other facility-managed gatherings of more than ten

          (10) in quarters that do not afford the opportunity for social distancing between inmates

          and staff.

       E. Work in quarters, both inside and outside, in which the inmates are in large gatherings

          that do not comply with the medically or State-suggested limits in the number of

          individuals present or the distance from person to person.

128.   The Defendants have failed to enact mandatory or uniform policies for staff, contractors,

       or inmates that present a material form of protection for inmates via the required use of

       masks, gloves, sanitizer, or other sanitation protection for the staff, inmates, their

       equipment, phones, computers, clothing, food, or other items in daily use.

129.   In one specific instance on Monday, April 6, 2020 at Dillwyn Correctional Center, a

       correctional officer was confronted by inmates for failure to wear her mask while

       conducting inspections of the housing unit. A verbal altercation ensued resulting in the

       correctional officer stating that she did not need to wear the mask and that she hoped the

       inmates did get infected with COVID-19. Approximately twenty-five (25) inmates filed a




                                               27
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 28 of 47 PageID# 28



       grievance against this correctional officer, with one inmate receiving a “charge” or negative

       conduct record as a result.

130.   There is no policy at any of the Defendants’ facilities that suggests or guarantees negative

       consequence for Defendants’ employees for failure to use masks, gloves, sanitizer, or other

       equipment meant to deter the spread of COVID-19.

131.   The Defendants have failed to implement any uniform policies to materially limit social

       gatherings or adhere to social distancing guidelines, with some continuing to threaten

       negative treatment of inmates or threaten to record internal violations (“charges”) that place

       an inmate’s “good time credit” for early-release from incarceration if such inmates fail to

       attend work requirements, internal programs, or courses that continue to consist of more

       than ten (10) inmates in close quarters that do not allow or require distance between those

       who are present.

132.   In some instances, the Defendants have ordered stays on inmate gatherings for religious

       exercises while maintaining the forced gathering and transportation of more than ten (10)

       inmates to and from daily work requirements in tight quarters that do not comply with the

       suggested parameters of social distancing.

133.   Specifically, the threats of COVID-19 have been cited as a reason to deny the religious

       church gatherings traditionally led by Plaintiff SULLIVAN, even though he is required to

       attend his daily work routine with larger gatherings of inmates in tighter quarters for

       explicit threat of retribution that would negatively impact his “good time credit.”

134.   The Defendants have ended several forms of medical treatment for inmates suffering from

       chronic diseases and otherwise life-threatening illnesses due to the risks posed by COVID-

       19.




                                                28
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 29 of 47 PageID# 29



135.   Specifically, the threats of COVID-19 have been cited as a reason to deny the medical

       treatment of Hepatitis C for Plaintiff DAVENPORT.

136.   The Defendants have denied and do not maintain any form of alternative sentencing

       measures such as home electronic GPS ankle monitoring that would protect inmates from

       large, crowded housing units.

137.   In some instances, the Defendants removed materials from inmates, including gloves, that

       would otherwise serve to protect these inmates from exposure to COVID-19.

138.   The Defendants lack the necessary amount of tests for COVID-19 and do not adhere to any

       testing policies for inmates or staff but for removing and testing individuals who show

       overt symptoms of COVID-19 and checking the temperatures of staff that enter the facility.

139.   Many individuals who contract COVID-19 do not show symptoms, including elevated

       temperatures, even when they remain highly contagious, therefore it is possible that a

       contagious individual does not have high body temperature or show any outward

       symptoms.

140.   The mere testing of staff for an elevated temperature prior to entering a facility is

       insufficient for determining whether such individual is infected.

141.   The Defendants know or have the reason to know that contagious individuals may not show

       symptoms of COVID-19 and may not display a high body temperature yet they continue

       to adhere to policies that require the interaction of large crowds of inmates and staff in tight

       quarters.

142.   The Defendants continue to implement programming in some instances where inmates

       leave the prison for off-grounds activity where they engage with members of the public

       and then do not quarantine these inmates from the general population.




                                                 29
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 30 of 47 PageID# 30



143.   The Defendants are responsible for providing reasonable care and resources for the

       Plaintiffs and those in Plaintiffs’ class as inmates are wards of the State.

144.   The Defendants have taken no action to identify and remove several of the Plaintiffs and

       those in Plaintiffs’ class who are at particularly high risk of suffering from complications

       from COVID-19. The Defendants have not amended any procedures, policies, or

       guidelines for the housing of inmates that suffer from chronic health-related issues, those

       who are elderly, or those who have compromised respiratory systems.

145.   Specifically, Defendants NORTHAM, MORAN, and CLARKE have failed to issue or

       enforce material guidelines or policies requiring State Correctional facilities to identify

       elderly inmates or inmates with known risks to their respiratory system, cardiovascular

       system, or acute threats to their immune system even though such inmates are known to be

       at a high risk of suffering material, even fatal, complications from COVID-19.

146.   Additionally, Defendants NORTHAM, MORAN, CLARKE, WILMOUTH, WHITE,

       MEYER, and HICKS have failed to issue or enforce any material, requisite guideline or

       policy for the removal of those individuals most at risk from the largest of housing units

       with general quarantine policies and placing these at-risk individuals in housing units with

       more uniquely-tailored sanitation or quarantine policies or in units smaller gatherings of

       individuals.

147.   The Defendants have not procured or attempted to procure the amount of hygienic or

       sanitary supplies reasonably necessary for inmates to protect themselves against

       contracting COVID-19.




                                                 30
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 31 of 47 PageID# 31



148.   The Defendants have not procured or attempted to procure the amount of ventilators

       reasonably necessary of the number of inmates to protect them or treat them as a result of

       COVID-19.

149.   The Defendants have not procured or attempted to procure the amount of COVID-19 tests

       reasonably necessary to ensure the routine assessment of inmates, staff, or contractors.

150.   The Defendants have not enacted or attempted to enact any form of alternative method of

       incarceration, such as home electronic GPS ankle monitoring (“home electronic

       monitoring” or “HEI”), as a means of reducing the density of their prison population in

       response to the risk posed by compact social gatherings of inmates.

151.   The Defendants have not enacted or attempted to enact any policies related to the use of

       “charges,” or the implementation of internal infractions against the Plaintiffs and the

       Plaintiffs’ class, some of which threaten the removal of “good time credit” that would result

       in early release from incarceration.

152.   The Defendants have not enacted any policy to retroactively reconsider or review prior

       decisions to remove inmates’ “good time credit” as a means of expediting the release of

       inmates and reducing the housing density, thereby failing to take actions that would reduce

       the prison population and release inmates who could otherwise be eligible for removal.

153.   The Defendants continue to have staff delivering food to inmates without requiring the

       mandatory use of gloves or masks and in some instances threaten or enact policies of taking

       away the food of inmates if inmates are not wearing this equipment themselves.

154.   The Defendants continue to foster an environment where inmates, including Plaintiffs and

       those in Plaintiffs’ class, are required or coerced to work outside of the prison in an




                                                31
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 32 of 47 PageID# 32



       environment where they interact with the public, thereby exposing them directly and

       indirectly to the threat of COVID-19 from outside sources.

155.   The Plaintiffs, as inmates, are wards of the Commonwealth of Virginia and remain

       protected by the Constitution of the United States, specifically the Eighth Amendment’s

       guarantee that they are to be protected from cruel and unusual punishment as applied to the

       States via the Fourteenth Amendment.

156.   The Defendants have a duty to these inmates and these Plaintiffs to provide, protect, and

       ensure contemporary standards of decency and, at a minimum, the civilized measure of

       life’s necessities.

157.   The Defendants know that those who contract COVID-19 are at a serious risk of infecting

       anyone they may come in close contact with.

158.   The Defendants know that those who contract COVID-19 can and do suffer damage to

       their own health and those with aforementioned risk-factors can and do suffer from serious

       complications that can and do prove to be fatal.

159.   The Defendants know that COVID-19 poses a serious and significant risk of physical injury

       to all persons and Plaintiffs, especially those suffering from old age or compromised health.

160.   The Defendants know or have reason to know that an individual may be infected with

       COVID-19 and contagious even though such individual is unaware of their infection and

       asymptomatic.

161.   The Defendants know or have reason to know that an individual who is infected with

       COVID-19 and shows noticeable symptoms of the virus has typically been infected and

       contagious for several days.




                                                32
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 33 of 47 PageID# 33



162.   The Defendants know that their staff and contractors have contact with individuals outside

       of their employment and are at risk of being unknowingly infected with COVID-19.

163.   The Defendants know that inmates are at risk of contracting COVID-19 without the

       inmate’s knowledge.

                                           Causes of Action

                              I.    Cruel and Unusual Punishment
                              (Population Density & Spatial Limitations)

164.   The Plaintiffs and their class incorporate and re-allege all facts previously stated in

       ¶¶ 1-163 in this Complaint.

165.   The Defendants know or have reason to know the housing conditions, including size of

       confinement and population density, along with the health risks of particular inmates,

       including the Plaintiffs.

166.   The Defendants know that COVID-19 is commonly spread via transmission as a result of

       close human contact.

167.   The Defendants know that close contact between and among many persons creates a

       heightened and more serious and significant risk of spreading COVID-19.

168.   The Defendants know that VDOC staff, contractors, and inmates come into close contact

       with each other and other persons on a constant basis.

169.   The Defendants know or have reason to know that VDOC staff, contractors, and inmates

       have come in contact with or at a serious and substantial risk of unwittingly coming in

       contact with other individuals who have been infected with COVID-19 or objects that are

       contaminated with the virus.




                                               33
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 34 of 47 PageID# 34



170.   The Defendants know that VDOC inmates, including the Plaintiffs, do routinely live, eat,

       work, and generally congregate in high-density settings that involve close contact between

       and among many persons and many objects.

171.   The Defendants know or have reason to know that increasing the spatial distance between

       individuals, specifically by six feet or more, and reducing the amount of individuals in a

       closed setting, specifically to a number of ten people or less, is a means of reducing the

       risk of spreading COVID-19.

172.   Increasing spatial distance between individuals and limiting the number of individuals in

       close quarters are practices that are not only widely accepted societal norms during

       COVID-19 pandemic, they have been publicly encouraged via officials at all levels of

       Government, commercial enterprise, and American culture. In Virginia, these practices

       have been enacted into law in most settings via Executive Orders promulgated by Governor

       Northam.

173.   These aforementioned practices of distancing and limiting population density are

       contemporary standards of decency.

174.   The Defendants know or have reason to know that increasing spatial distance between

       individuals and limiting the number of individuals in a particular setting during the ongoing

       COVID-19 pandemic is a contemporary standard of decency recognized throughout the

       United States and the Commonwealth of Virginia.

175.   The Defendants know that the VDOC inmates, including the Plaintiffs, along with staff

       and contractors, are not in a setting, are not subject to an environment, and are not provided

       or protected by prison policies, resources, or infrastructure that offers or requires the spatial




                                                  34
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 35 of 47 PageID# 35



       distance or reduction in close-quarter population that is reasonably necessary to protect

       against the substantial risk of spreading COVID-19.

176.   The Defendants know that this substantial risk of spreading COVID-19 to and among

       inmates, including the Plaintiffs, poses a substantial, serious, and significant risk to the

       physical health of these inmates and these Plaintiffs.

177.   The Defendants know or have reason to know of other reasonable efforts, practices,

       policies, resources, and infrastructure that can be established to provide the spatial distance

       and reduction in population density necessary to reduce this ongoing risk, nevertheless

       these Defendants refuse to do so.

178.   The Defendants know or have reason to know that the continued use of buses, vans, and

       high-density transportation poses a significant health risk due to spatial limitations and

       population density.

179.   The Defendants know or have reason to know that the continued threat of giving “charges”

       or negative infractions to inmates as a result of an inmate’s unwillingness to participate in

       a spatially-limited, high-population program, class, or event forces or unduly coerces an

       inmate to engage in activity that is a serious, substantial, and significant risk to their health.

180.   The Defendants know or have reason to know that the elimination of “good time credit” or

       opportunity for early release of an inmate who may otherwise qualify for release during

       the COVID-19 pandemic increases the population density in these facilities and poses a

       serious, substantial, and significant health risk to that inmate along with all others.

181.   The Defendants know or have reason to know that VCOD’s failure to implement

       alternative sentencing, alternative housing measures, and alternative methods of

       incarceration enhances the risks of spatial limitations and population density in a fashion




                                                  35
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 36 of 47 PageID# 36



       that poses a serious, substantial, and significant risk to those inmates who could reasonably

       be subject to such alternatives as well as those who remain confined according to the status

       quo.

182.   The Defendants have a duty to protect the Plaintiffs and those in their class from these

       conditions and these risks, they have not done so in a reasonable fashion, and are therefore

       depriving them in an extreme manner via conditions of confinement that constitute cruel

       and unusual punishment in violation of the Eighth and Fourteenth Amendment.

                              II.   Cruel and Unusual Punishment
                    (Lack of Supplies, Equipment, & Sanitation Policies for Inmates)

183.   The Plaintiffs incorporate and reallege all facts stated previously in ¶¶ 1-163 in this

       Complaint.

184.   The Defendants know or have reason to know that COVID-19 is commonly spread via

       transmission from its location on an object that was in the presence of an infected individual

       to the skin of an uninfected individual.

185.   The Defendants know or have reason to know that inmates, including the Plaintiffs, along

       with staff and contractors routinely use of many objects by and among many persons and

       such use creates a heightened and more serious and significant risk of spreading COVID-

       19.

186.   The Defendants know that VDOC staff, contractors, and inmates come in contact with

       objects commonly used by many others on a routine and constant basis and such contact

       during a pandemic without additional measures poses a serious, significant, and substantial

       risk of spreading COVID-19.

187.   The Defendants know or have reason to know that COVID-19 can be transmitted from an

       infected individual’s mouth or nose to outward places on their body, their clothing, nearby


                                                  36
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 37 of 47 PageID# 37



       objects, nearby individuals, and the air generally via the infected person’s breathing,

       coughing, or sneezing.

188.   The Defendants know or have reason to know that the COVID-19 virus can remain

       contagious once transmitted to an object can infect another individual once that object has

       been touched with a hand or clothing and such individual subsequently touches their face

       with that hand or clothing.

189.   The Defendants know or have reason to know that there are supplies, equipment, tools, and

       chemicals that can reduce or prevent the transmission of COVID-19 from an infected

       individual to others, whether that is via object-to-person or airborne.

190.   Such supplies, equipment, tools, and chemicals include items such as reusable and

       disposable masks, reusable and disposable gloves, hand sanitizer, liquid and bar soap,

       disinfecting wipes, rags, or cloth, aerosol spray, and disposable coverings for commonly

       touched items.

191.   The practice of using, requiring, or providing these sort of supplies, equipment, tools, and

       chemicals is a common societal practice during the COVID-19 pandemic. So much so, that

       Governor Northam publicly referenced and displayed the use of these tools, specifically a

       wearable mask, in his address to the Commonwealth on April 6, 2020.

192.   The use and provision of these and similar items have been recommended by public

       officials in all levels of Government, commercial enterprises, and in cultural reference.

193.   The practice of using, requiring, and providing these and similar items during the COVID-

       19 pandemic are contemporary standards of decency.




                                                37
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 38 of 47 PageID# 38



194.   The Defendants know or have reason to know that using, requiring, and providing these

       and similar items during the ongoing COVID-19 pandemic is a contemporary standard of

       decency recognized throughout the United States and the Commonwealth of Virginia.

195.   Failure to provide and require these and other similar items for inmates poses a substantial,

       serious, and significant risk of spreading COVID-19 to and among inmates via objects and

       the air.

196.   The Defendants know or have reason to know that the VDOC inmates, including the

       Plaintiffs, along with staff and contractors, are not provided or protected by prison policies,

       resources, or infrastructure that offers or requires these or other similar items that are

       reasonably necessary to protect against the substantial risk of spreading COVID-19.

197.   The Defendants know that this substantial risk of spreading COVID-19 to and among

       inmates, including the Plaintiffs, poses a substantial, serious, and significant risk to the

       physical health of these inmates and these Plaintiffs.

198.   Unlike private citizens seeking medical attention in the public at-large, these VDOC

       inmates are wards of the Commonwealth of Virginia, therefore it is the Commonwealth’s

       duty to ensure the protection of their health. Defendants NORTHAM and MORAN have

       specifically failed to account for this risk by placing the VDOC and its prisons in a position

       where the VDOC must compete with other entities to receive State-procured personal

       protective equipment.

199.   The Defendants know or have reason to know of reasonable efforts, practices, policies,

       resources, and infrastructure that can be established to provide and require these items for

       inmates during this ongoing risk, nevertheless these Defendants refuse to do so.




                                                 38
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 39 of 47 PageID# 39



200.   The Defendants have a duty to protect the Plaintiffs and those in their class from these

       conditions and these risks, they have not done so in a reasonable fashion, and are therefore

       depriving them in an extreme manner via conditions of confinement that constitute cruel

       and unusual punishment in violation of the Eighth and Fourteenth Amendment.

                            III.   Cruel and Unusual Punishment
                  (Lack of Basic Supplies, Equipment, & Sanitation Policies for Staff)

201.   The Plaintiffs incorporate and re-allege the facts previously stated in ¶¶ 1-163 as well as

       ¶¶ 184-94 of this Complaint.

202.   The VDOC and its several State Correctional facilities lack any uniform or explicit policies

       governing prison Staff’s or contractor’s requisite provision and use of items that are known

       to protect against the transmission of COVID-19 to objects or other persons.

203.   Specifically, there is no explicit or uniform policy governing Staff or contractor use of

       masks, gloves, disinfectant sprays or wipes, disposal of waste, use of disposable coverings

       for commonly touched items, or application of accurate COVID-19 testing.

204.   Failure to require prison staff and contractors to adhere to such policies regarding these

       and similar items presents a significant, substantial, and serious risk of continuous

       transmission of COVID-19 from staff and contractors who leave the prison on a daily basis

       to interact with the public and then return to the prison to interact with inmates and the

       objects they routinely use.

205.   Requiring staff and contractors to have these items and use these items, along with other

       risk-reducing measures, is a contemporary standard of decency that the Defendants know

       or should know will reduce the serious, significant, and substantial risk of spreading

       COVID-19 to the inmates and Plaintiffs and jeopardizing their health.




                                               39
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 40 of 47 PageID# 40



206.   The Defendants know that this substantial risk of spreading COVID-19 to and among

       inmates, including the Plaintiffs, poses a substantial, serious, and significant risk to the

       physical health of these inmates and these Plaintiffs.

207.   The Defendants know or have reason to know of reasonable efforts, practices, policies,

       resources, and infrastructure that can be established to provide and require these items for

       staff and contractors during this ongoing risk, nevertheless these Defendants refuse to do

       so.

208.   The Defendants have a duty to protect the Plaintiffs and those in their class from these

       conditions and these risks, they have not done so in a reasonable fashion, and are therefore

       depriving them in an extreme manner via conditions of confinement that constitute cruel

       and unusual punishment in violation of the Eighth and Fourteenth Amendment.

                         IV.    Cruel and Unusual Punishment
             (Lack of Medical Supplies, Equipment, & Testing for Inmates and Staff)

209.   The Plaintiffs incorporate and re-allege the facts previously stated in ¶¶ 1-163 of this

       Complaint.

210.   Testing individuals for COVID-19 is an important and requisite measure to reduce the

       spread of the virus because it affords the infected individual, medical professionals,

       policymakers, and the public an opportunity to not only provide the care needed to treat

       the symptoms of the disease but to also quarantine, isolate, or remove that individual from

       uninfected persons as a means of limiting exposure and spread of the virus.

211.   Testing also affords the infected individual, medical professionals, policymakers, and the

       public an opportunity to proactively assess who, what, when, and where the infected person

       may have come in contact as a means of preemptively disinfecting contaminated objects

       or monitoring those who may incubating COVID-19 without showing symptoms.


                                                40
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 41 of 47 PageID# 41



212.   Diagnosing individuals for COVID-19 requires the use of specific tests which must be

       ordered and transported from manufacturing facilities and these tests are not reusable.

213.   Determining whether an individual has a high temperature or fever is not a means of testing

       for COVID-19 but is merely a way to assess whether they have a commonly occurring

       symptom of the disease.

214.   Along with COVID-19 tests, other forms of medical equipment, such as ventilators, are

       necessary for diagnosing the disease, treating the symptoms, and limiting the spread of the

       virus. Proactively procuring this medical equipment has become a contemporary standard

       of decency for Governmental entities, particularly those charged with the care of

       individuals.

215.   Because the VDOC inmates and these Plaintiffs are wards of the State, the Defendants have

       a duty to proactively procure basic medical supplies for testing, diagnosing, treating, and

       preventing the spread of COVID-19 among its staff, contractors, and inmates so as to

       protect and treat the inmates.

216.   The Defendants have not procured or introduced the basic number of COVID-19 tests,

       ventilators, or other medical equipment to satisfy the contemporary standard of decency

       for diagnostic testing or treatment.

217.   The Defendants failure to procure these medical supplies poses a significant, substantial,

       and serious risk to the inmates insofar as a supply shortage is known to result in a lack of

       diagnosing infected individuals and therefore eliminates the ability to quarantine as a

       means of limiting infection.

218.   The Defendants failure to procure these medical supplies poses a significant, substantial,

       and serious risk to the inmates insofar as a supply shortage is known to result in a lack of




                                               41
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 42 of 47 PageID# 42



       diagnosing and providing adequate treatment for infected inmates that suffer from severe

       symptoms.

219.   Government entities at all levels, including those throughout the Commonwealth of

       Virginia, along with private commercial enterprise, have taken are continuing to take the

       preemptive steps to procure these and other medical equipment.

220.   The Defendants are charged with providing the basic necessities of medical care for these

       inmates.

221.   Having access to the appropriate number of COVID-19 tests, ventilators, and other

       medically necessary equipment is a contemporary standard of decency and a basic

       provision by healthcare providers and those charged with providing such care.

222.   The Defendants know or should know that the lack of tests, testing policies, ventilators,

       and other medical equipment poses a significant, substantial, and serious risk to the health

       of these inmates due to the risk of spreading COVID-19 and suffering complications from

       severe symptoms.

223.   The Defendants have a duty to protect the Plaintiffs and those in their class from these

       conditions and these risks, they have not done so in a reasonable fashion, and are therefore

       depriving them in an extreme manner via conditions of confinement that constitute cruel

       and unusual punishment in violation of the Eighth and Fourteenth Amendment.

                                       Prayer for Relief

          WHEREFORE, the Plaintiffs respectfully request for this honorable court to:

   A. Assume jurisdiction over this action;

   B. Declare the Defendants’ failure to enact polices to reduce the population density in VDOC

       prisons during the COVID-19 pandemic results in conditions of confinement that present




                                               42
Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 43 of 47 PageID# 43



    such an imminent risk to the Plaintiffs’ health that it violates their Eighth Amendment right

    to be free from cruel and unusual punishment as incorporated to the States by the

    Fourteenth Amendment;

 C. Declare the Defendants’ failure to enact policies requiring and providing personal

    protective equipment and sanitary supplies and practices during the COVID-19 pandemic

    for the Plaintiffs that it results in conditions of confinement that present such an imminent

    risk to health that it violates their Eighth Amendment right to be free from cruel and unusual

    punishment as incorporated to the States by the Fourteenth Amendment;

 D. Declare the Defendants’ failure to enact policies that require VDOC staff and contractors

    to use personal protective equipment, COVID-19 tests, and engage in additional measures

    to reduce the transfer and spreading of the virus that it produces conditions of confinement

    that present such an imminent risk to health that it violates their Eighth Amendment right

    to be free from cruel and unusual punishment as incorporated to the States by the

    Fourteenth Amendment;

 E. Declare the Defendants’ failure to procure adequate medical testing equipment, ventilators,

    and other items considered reasonably necessary in the diagnosis, prevention, and

    treatment for COVID-19 that it produces conditions of confinement that present such an

    imminent risk to health that it violates the Plaintiffs’ Eighth Amendment right to be free

    from cruel and unusual punishment as incorporated to the States by the Fourteenth

    Amendment;

 F. Grant a preliminary and permanent injunction to:




                                             43
Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 44 of 47 PageID# 44



    i.     Mandate the Defendants to implement immediate, material policies to alleviate the

           population density in the State Correctional Facilities as a means of enhancing the

           practice known as social distancing;

    ii.    Order the Defendants to implement immediate, material policies to separate

           inmates into housing such that the number of inmates in an individual housing unit

           materially decreases and the space between sleeping and recreational areas

           increases;

    iii.   Ordering the Defendants to implement alternative methods of incarceration,

           specifically the use of home electronic GPS ankle monitoring, as a means of

           alleviating the population density in the VDOC facilities;

    iv.    Ordering the Defendants to identify and release at-risk portions of the inmate

           population to alternative confinement based on their age and health records as a

           means of alleviating the population density in the VDOC facilities;

    v.     Ordering the Defendants to forego the removal of “good time credit,” the

           availability of an adjusted release date, or early release from incarceration for

           inmates scheduled for release during the Commonwealth’s State of Emergency as

           a means of alleviating the VDOC population density;

    vi.    Ordering the Defendants, as a means of alleviating the VDOC population density,

           to review and reverse past rescission of “good time credit” for inmates who would

           otherwise be eligible for release immediately through June 10, 2020, with the

           option to extend such order to a later date should the need arise;

    vii.   Ordering the Defendants to cease and desist from threatening or placing negative

           infractions, issuing “charges” on the record of inmates, or revoking “good time




                                            44
Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 45 of 47 PageID# 45



            credit,” for an inmate’s refusal to engage in programs, courses, work requirements,

            or other VDOC activities in which more than ten (10) inmates are required to be

            close quarters;

    viii.   Ordering the Defendants to enact uniform policies requiring the immediate

            procurement, provision, and use of personal protective equipment and other health

            measures by VDOC staff, particularly those who come into regular personal contact

            with inmates, their goods, supplies, commissary, and food;

    ix.     Ordering the Defendants to enact uniform policies requiring the immediate

            procurement and provision of personal protective equipment to inmates;

    x.      Ordering the Defendants to enact uniform policies requiring the immediate

            procurement and use of COVID-19 diagnostic tests, ventilators, medicine, and

            related medical supplies for the VDOC facilities;

    xi.     Enjoining the Defendants from engaging in any other conduct this Court finds

            violative of Plaintiffs’ rights as alleged;

 G. Awarding them reasonable attorney’s fees and costs afforded by 28 U.S.C. § 1988; and

 H. Granting them such further relief as this Court deems just and appropriate.

                                                    Respectfully submitted

                                                    ______/s__________________
                                                    Elliott M. Harding, Esq.
                                                    VSB No. 90442
                                                    Counsel for the Plaintiffs
                                                    HARDING COUNSEL, PLLC
                                                    608 Elizabeth Ave.
                                                    Charlottesville, VA 22901
                                                    P: 434-962-8465
                                                    E: HardingCounsel@gmail.com




                                               45
  Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 46 of 47 PageID# 46



                                  CERTIFICATE OF SERVICE

I hereby certify that on the 8th day of April, 2020, I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system. I will then send the document and a notification of
such filing (NEF) with a summons to the following parties via personal service or an acceptable
alternative via private carrier with proof of service to be provided to the Court.

Governor Ralph S. Northam
Executive Mansion
Capitol Square
Richmond, VA 23218

Secretary Brian J. Moran
Secretary of Public Safety
1111 E Broad St # 5035,
Richmond, VA 23219

Director Harold Clarke
Virginia Department of Corrections
6900 Atmore Dr.
Richmond, VA 23225

Warden Donald Wilmouth,
Virginia Correctional Center for Women
2841 River Road
Goochland, VA 23063

Warden Rick White
Indian Creek Correctional Center
801 Sanderson Road
Chesapeake, VA 23328

Warden Thomas Meyer
State Farm Correctional Center
3500 Woods Way
State Farm, VA 23160

Warden Tikki Hicks
Haynesville Correctional Center
421 Barnfield Rd.
Haynesville, VA 22472

Warden Rodney Younce
Coffeewood Correctional Center
12352 Coffeewood Dr.
Mitchells, VA 22729



                                                  46
 Case 3:20-cv-00255-HEH Document 1 Filed 04/08/20 Page 47 of 47 PageID# 47



Warden Tracy Ray
Greensville Work Center
901 Corrections Way
Jarratt, VA 23870

Warden Eric Aldridge
Fluvanna Correctional Center for Women
144 Prison Ln.
Troy, VA 22974

Warden Dana Ratliffe-Walker
Dillwyn Correctional Center
1522 Prison Rd.
Dillwyn, VA 23936

Warden Tori Raiford
Caroline Correctional Unit
31285 Camp Rd.
Hanover, VA 23069

Warden Tammy Williams
Deerfield Correctional Center
21360 Deerfield Dr.
Capron, VA 23829

Warden Joseph Bateman
Patrick Henry Correctional Unit
18155 A.L. Philpott Hwy.
Ridgeway, VA 24148

Warden Phillip White
Augusta Correctional Center
1821 Estaline Valley Rd.
Craigsville, VA 24430



                                              ______/s__________________
                                              Elliott M. Harding, Esq.
                                              VSB No. 90442
                                              Counsel for the Plaintiffs
                                              HARDING COUNSEL, PLLC
                                              1150 Richmond Rd., Suite B
                                              Charlottesville, VA 22911
                                              P: 434-962-8465
                                              E: HardingCounsel@gmail.com



                                         47
